DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction
This Non-Final Rejection replaces the previous Non-Final Rejection dated 05/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Examiner finds claim 12 unclear. The separation movement process is describe as the cap being moved in a direction in which the cap is separated from the nozzle surface with the cap attached to the nozzle surface. Examiner interprets the language to be that the cap is moved and is attached to the nozzle surface during the process.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa (US 2017/0087846).
With regard to claim 1, Ogawa discloses an ink jet printer (1) [Para. 0064; Fig. 1] comprising:
an ink head (12) including a nozzle surface (12a) including first nozzles (17) that discharge ink;
a cap assembly (61) including a cap (61a), a suction device (63) [Para. 0072; Fig. 19A], and a capping mechanism (66) [cap lifting mechanism; Para. 0074], the cap being attachable to the nozzle surface to cover the first nozzles [Fig. 19A] and including an end portion (not labeled) that is contactable with the nozzle surface when attached to the nozzle surface [Fig. 19A], the suction device being connected to the cap [Fig. 19A], the capping mechanism being configured to attach the cap to the nozzle surface and separate the cap from the nozzle surface;
a memory (152) [Para. 0102; Fig. 17] that stores a suction position [capping position; Para. 0090; Fig. 7A], a free suction position [uncapping position; Para. 0091; Fig. 7B], and a minute open position [intermediate position; Para. 0086] beforehand, the suction position being a position of the cap at which the end portion of the cap is in contact with the nozzle surface and ink in the first nozzles is sucked by the suction device, the free suction position being a position of the cap at which the end portion of the

a controller; wherein
the controller is configured or programmed to perform:
a suction process (S203) in which ink is sucked from the first nozzles with the cap located at the suction position;
a movement process in which the cap is moved toward the minute open position after the suction process (0146) [Fig. 9G back to Fig. 9D]; and
a minute open position (76d) process in which movement of the cap is stopped with the cap located at the minute open position after the movement process [Para. 0085; Fig. 9D].
Note: the controller controls the PF motor (101) and the ASF motor (102) to move the cap assembly.
With regard to claim 3, wherein the controller is configured or programmed to stop the suction device during the movement process [suction for color inks stops while idle suction for black ink is performed; Para. 0057; Fig. 19E].
With regard to claim 6, wherein the controller is configured or programmed to drive the suction device during the minute open position process. [idle suction for black ink is performed; Para. 0057; Fig. 19E].
With regard to claim 7, wherein the controller is configured or programmed to keep the cap at the minute open position for a predetermined time during the minute open position process [The cap will stay at the minute open position for a period of time until it moves to the lower position (76f- 76c); Fig. 4A].
With regard to claim 10, further comprising:

a wiping mechanism (157) [Para. 0073; Fig. 17] that supports the wiper and causes the wiper to contact the nozzle surface and to be separated from the nozzle surface; wherein
the controller is configured or programmed to perform a wiping process in which the nozzle surface is wiped by the wiper at least after the minute open position process [Para. 0103].
With regard to claim 11, wherein the nozzle surface of the ink head includes second nozzles that discharge another ink different from the ink [black, yellow, cyan, magenta; Para. 0066]; and
the cap is attachable to the nozzle surface to cover the first nozzles and the second nozzles [Fig. 7A, 19A].
With regard to claim 16, Ogawa discloses an ink jet printer (1) [Para. 0064; Fig. 1] comprising:
an ink head (12) including a nozzle surface (12a) including first nozzles (17) that discharge ink;
a cap assembly (61) including a cap (61a), a suction device (63) [Para. 0072; Fig. 19A], and a capping mechanism (66) [cap lifting mechanism; Para. 0074], the cap being attachable to the nozzle surface to cover the first nozzles [Fig. 19A] and including an end portion (not labeled) that is contactable with the nozzle surface when attached to the nozzle surface [Fig. 19A], the suction device being connected to the cap [Fig. 19A], the capping mechanism being configured to attach the cap to the nozzle surface and separate the cap from the nozzle surface;
a memory (152) [Para. 0102; Fig. 17] that stores a suction position [capping position; Para. 0090; Fig. 7A], a free suction position [uncapping position; Para. 0091; Fig. 7B], and a minute open position [intermediate position; Para. 0086] beforehand, the suction position being a position of the cap at which the end portion of the cap is in contact with the nozzle surface and ink in the first nozzles is sucked by the suction device, the free suction position being a position of the cap at which the end portion of the cap is separated from the nozzle surface and ink in the first nozzles is not sucked by the suction device, the minute open position located between the suction position and the free suction position; and

the controller is configured or programmed to perform:
a suction process (S203) in which ink is sucked from the first nozzles with the cap located at the suction position;
a movement process in which the cap is moved toward the minute open position after the suction process (0146) [Fig. 9G back to Fig. 9D]; and
a minute open position (76d) process in which movement of the cap is stopped and the suction device is stopped [non-communication state/ idle suction] with the cap located at the minute open position, after the movement process [Para. 0057, 0085, 0095; Fig. 9D, 19E-19D].
Note: the controller controls the PF motor (101) and the ASF motor (102) to move the cap assembly.
With regard to claim 18, Ogawa discloses a non-transitory recording medium (152) [ROM; Para. 0103] storing a program to perform cleaning in the ink jet printer according to claim 1.
Ogawa does not disclose a computer program causing at least a computer to execute the suction process, the movement process, and the minute open position process.
However, Yoshida teaches a computer program causing at least a computer to execute the suction process, the movement process, and the minute open position process. [Para. 0091]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0087846).
With regard to claim 2, Ogawa’s ink jet printer discloses all the limitations of claim 1, but does not disclose wherein supposing a portion of the end portion of the cap located at a highest portion is an uppermost end: a distance between the uppermost end of the cap and the nozzle surface at the free suction position is a first distance; and a distance between the uppermost end of the cap and the nozzle surface at the minute open position is a second distance that is less than or equal to about 1/10 of the first distance.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the distance between the uppermost end of the cap and the nozzle surface at the free suction position is a first distance; and a distance between the uppermost end of the cap and the nozzle surface at the minute open position is a second distance that is less than or equal to about 1/10 of the first distance supposing a portion of the end portion of the cap located at a highest portion is an uppermost end, since it has been held that the discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
With regard to claim 4, Ogawa’s ink jet printer discloses all the limitations of claim 1, but does not explicitly disclose wherein the minute open position is a position of the cap at which a portion of the end portion of the cap is in contact with the nozzle surface and another portion of the end portion is separated from the nozzle surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the minute open position is a position of the cap at which a portion of the end portion of the cap is in contact with the nozzle surface and another portion of the end portion is separated from the nozzle surface since the slider attached to the cap has an inclined part (201d) that 
With regard to claim 5, Ogawa’s ink jet printer according to claim 4, and Ogawa also discloses wherein the capping mechanism of the cap assembly is configured to move the cap with the cap tilted relative to the nozzle surface [Fig. 7A-7B and 8A-8B].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0087846) as applied to claim 1 above, and further in view of Yoshida (US 2011/0187790).
With regard to claim 8, Ogawa’s ink jet printer discloses all the limitations of claim 1, and Ogawa also discloses wherein the controller is configured or programmed to perform:
another movement process in which the cap is moved toward the free suction position (76c) after the minute open position process [cap is moved from 76d to 76c; Fig. 4A]; and
an amount of movement of the cap per a unit time in the movement process is a first movement amount; and an amount of movement of the cap per a unit time in the another movement process is a second movement amount larger than the first movement amount.
Ogawa does not disclose a free suction process in which the suction device is driven with the cap located at the free suction position after the another movement process.
However, Yoshida teaches a suction process in which a suction device (16) [suction pump; Para. 0099] driven with a cap (15) located at a free suction position [cap is away from the recording head (3); Para. 0099].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a suction process in which the suction device is driven with the cap located at the free suction position after the another movement process of Ogawa in order to lower printing defects that may occur when a recording process has not been performed for a long period of time
claim 17, Ogawa discloses a non-transitory recording medium (152) [ROM; Para. 0103] storing a program to perform cleaning in the ink jet printer according to claim 1.
Ogawa does not disclose a computer program causing at least a computer to execute the suction process, the movement process, and the minute open position process.
However, Yoshida teaches a computer program causing at least a computer to execute the suction process, the movement process, and the minute open position process. [Para. 0091]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an external interface to the printer of Ogawa so that control program for various types of control and the like can be input from an external device such as a host computer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0087846) as applied to claim 1 above, and further in view of Yamazaki (US 2004/0252157).
With regard to claim 9, Ogawa’s ink jet printer discloses all the limitations of claim 1, but does not disclose wherein the cap assembly includes an absorber disposed in the cap; and at the minute open position, the absorber is separated from the nozzle surface.
However, Yamazaki teaches a cap assembly (1) includes an absorber (16) disposed in the cap [Para. 0040; Fig. 1] and Ogawa modified teaches at the minute open position, the absorber is separated from the nozzle surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an absorber to the cap assembly of Ogawa in order to absorb ink and discharge the absorbed ink by suction from a suction opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an external interface to the printer of Ogawa so that control program for various types of control and the like can be input from an external device such as a host computer.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0087846) as applied to claim 1 above, and further in view of Domae (US 2014/0118448).
With regard to claim 12, Ogawa’s ink jet printer discloses all the limitations of claim 1, but does not disclose further comprising: an ink tank that stores ink; an ink supply path that allows the ink tank and the first nozzles to communicate with each other; and a pressure detector that detects a pressure in the ink supply path; wherein the controller is configured or programmed to perform a minute open position determination process to determine the minute open position; and the minute open position determination process includes: a separation movement process in which the cap is moved in a direction in which the cap is separated from the nozzle surface with the cap attached to the nozzle surface; a separation pressure determination process in which a separation detection pressure that is a pressure in the ink supply path is detected and it is determined whether the separation detection pressure is larger than a predetermined determination pressure or not, during the separation movement process; and a position storage process in which a position of the cap relative to the nozzle surface when the separation detection pressure is first determined to be larger than the predetermined determination pressure in the separation pressure determination process is stored in the memory as the minute open position.
However, Domae teaches an ink tank (T) that stores ink [Fig. 9]; and ink supply path (K/J) that allows the ink tank and the first nozzles to communicate with each other [Fig. 9] and a pressure detector (S) [pressure sensor; Para. 0100] that detects a pressure in the ink supply path.
Ogawa modified with Domae discloses a controller configured to perform a minute open position determination process to determine the minute open position; and the minute open position determination process includes: a separation movement process in which the cap is moved in a direction in which the cap is separated from the nozzle surface with the cap attached to the nozzle surface; a separation pressure determination process in which a separation detection pressure that is a

predetermined determination pressure in the separation pressure determination process is stored in the memory as the minute open position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an ink tank and ink supply path to the ink jet printer of Ogawa since it is known in the art that ink ejected from a printhead is stored/contained and travels through a path to reach the printhead.
Note: a controller, because of its function can be configured for the users intended use and therefore the claim structural limitation is satisfied.
With regard to claim 13, Ogawa’s modified ink jet printer discloses all the limitations of claim 12, and Ogawa modified with Domae discloses wherein the minute open position determination process includes: an approach movement process in which the cap is moved in a direction in which the cap is attached to the nozzle surface, with the cap not attached to the nozzle surface; and an approach pressure determination process in which an approach detection pressure that is a pressure in the ink  supply path is detected and it is determined whether the approach detection pressure is less than or equal to the predetermined determination pressure or not, during the approach movement process;  and in the separation movement process, when it is first determined that the approach detection  pressure is less than or equal to the determination pressure in the approach pressure determination process, the cap is moved in a direction in which the cap is separated from the nozzle surface.
Note: a controller, because of its function can be configured for the users intended use and therefore the claim structural limitation is satisfied.
claim 14, Ogawa’s modified ink jet printer discloses all the limitations of claim 12, and Domae also discloses further comprising: a damper (6) disposed in the ink supply path [Fig. 9]; wherein the damper includes: a reservoir [Fig. 9] locally including an opening, the reservoir communicating with the ink supply path [Fig. 9]; and a damper film (not shown) [Para. 0102) covering the opening of the reservoir; and the pressure detector detects a pressure in the reservoir [pressure sensor detects pressure of liquid in the path and the reservoir is included in the path; Para. 0016; Fig. 9].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0087846) in view of Domae (US 2014/0118448) as applied to claim 14 above, and further in view of Ueda (JP 2018089905).
With regard to claim 15, Ogawa’s modified ink jet printer discloses all the limitations of claim 14, but does not disclose wherein the damper includes a pressing body provided on the damper film; and a filler disposed at an opposite side to the reservoir with respect to the damper film, a position of the filler being changed in accordance with movement of the pressing body; the pressure detector includes a filler sensor that detects whether the filler moves into a predetermined range or not, and if the filler is not located in the predetermined range, detects that a pressure in the reservoir is higher than the predetermined determination pressure; in the separation pressure determination process, it is determined whether the filler is located in the predetermined range or not by using the filler sensor; and in the position storage process, a position of the cap relative to the nozzle surface at which it is first determined that the filler is not located in the predetermined range in the separation pressure determination process is stored, as the minute open position, in the memory.
However, Ueda teaches a pressing body (116) provided on a damper film (114); and a filler (127) disposed at an opposite side to the reservoir with respect to the damper film [Fig. 5-6],  a position of the filler being changed in accordance with movement of the pressing body; a pressure detector includes a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pressing body on the damper of Domae along with a filler and a filler sensor in order to detect the inside of the ink chamber.
Ogawa modified with Ueda discloses in the separation pressure determination process, it is determined whether the filler is located in the predetermined range or not by using the filler sensor; and in the position storage process, a position of the cap relative to the nozzle surface at which it is first determined that the filler is not located in the predetermined range in the separation pressure determination process is stored, as the minute open position, in the memory.
Note: a controller, because of its function can be configured for the users intended use and therefore the claim structural limitation is satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853